Case 2:19-cv-10806-DSF-MAA Document 14-1 Filed 02/24/20 Page 1 of 3 Page ID #:109




    1 BROWNE GEORGE ROSS LLP
      Keith J. Wesley (State Bar No. 229276)
    2  kwesley@bgrfirm.com
      Matthew L. Venezia (State Bar No. 313812)
    3   mvenezia@bgrfirm.com
      2121 Avenue of the Stars, Suite 2800
    4 Los Angeles, California 90067
      Telephone: (310) 274-7100
    5 Facsimile: (310) 275-5697
    6 Attorneys for Plaintiff
      ATARI INTERACTIVE, INC.
    7
    8
    9                                  UNITED STATES DISTRICT COURT
   10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 ATARI INTERACTIVE, INC.,                            Case No. 2:19-CV-10806-DSF-MAA
   13                     Plaintiff,                      The Hon. Dale S. Fischer
   14               vs.                                   DECLARATION OF KEITH J.
                                                          WESLEY IN SUPPORT OF
   15 RAGEON, INC.,                                       PLAINTIFF'S APPLICATION FOR
                                                          DEFAULT JUDGMENT
   16                     Defendant.
                                                          [Filed Concurrently with Plaintiff’s
   17                                                     Notice of Application and Application
                                                          for Default Judgment; and [Proposed]
   18                                                     Default Judgment and Permanent
                                                          Injunction]
   19
                                                          Judge:    Hon. Dale S. Fischer
   20                                                     Date:     April 6, 2020
                                                          Time:     1:30 p.m.
   21                                                     Crtrm.:   7D
   22                                                     Trial Date: None Set
   23
   24
   25
   26
   27
   28
        1415961.1                                                          Case No. 2:19-CV-10806-DSF-MAA
                                          DECLARATION OF KEITH J. WESLEY
Case 2:19-cv-10806-DSF-MAA Document 14-1 Filed 02/24/20 Page 2 of 3 Page ID #:110




    1               I, Keith J. Wesley, declare and state as follows:
    2               1.    I am an attorney at law, duly admitted to practice before this Court and
    3 all courts of the State of California. I am a partner with Browne George Ross LLP,
    4 counsel of record for Plaintiff Atari Interactive, Inc. (“Atari”) in this matter. I
    5 submit this declaration in support of Atari’s Application for Default Judgment. I
    6 have firsthand, personal knowledge of the facts set forth below and if called as a
    7 witness could competently testify thereto.
    8               REQUIREMENT OF LOCAL RULE 55-1
    9               2.    Pursuant to Local Rule 55-1, I declare the following:
   10                     a.     The default of Defendant RageOn, Inc. in this matter was entered
   11 by the Clerk on January 30, 2020 and recorded in the docket as entry number 13.
   12                     b.     The default was entered on the Complaint filed on December 20,
   13 2019 and recorded in the docket as entry number 1.
   14                     c.     RageOn is not an infant or an incompetent person.
   15                     d.     The Servicemembers Civil Relief Act (50 App. U.S.C. § 521)
   16 does not apply.
   17                     e.     The Application for Default Judgment and documents being filed
   18 in support thereof are being served on RageOn’s registered agent for service of
   19 process. In addition, the aforementioned papers are being served upon RageOn’s
   20 New York-based intellectual property attorney, Betty Tufariello, Esq.
   21               DOCUMENTARY EVIDENCE SUPPORTING MOTION FOR
   22               DEFAULT JUDGMENT
   23               3.    Attached hereto as Exhibit A is a true and correct copy of screenshots
   24 that an employee of my firm captured on January 22, 2020—weeks after the filing
   25 and service of the complaint in this action—depicting products for sale on RageOn’s
   26 website incorporating various intellectual properties owned by Atari.
   27
   28
        1415961.1
                                                       -1-                Case No. 2:19-CV-10806-DSF-MAA
                                         DECLARATION OF KEITH J. WESLEY
Case 2:19-cv-10806-DSF-MAA Document 14-1 Filed 02/24/20 Page 3 of 3 Page ID #:111




    1               4.    Attached hereto as Exhibit B is a true and correct copy of an e-mail I
    2 received from a person identifying himself as RageOn’s CEO, Mike Krilivsky, on
    3 January 23, 2020.
    4               5.    Attached hereto as Exhibit C is a true and correct copy of an e-mail
    5 chain between myself and RageOn’s New York-based lawyer, Ms. Tufariello,
    6 regarding this action.
    7               6.    Attached hereto as Exhibit D are true and correct copies of images
    8 captured by my firm depicting products being offered for sale on the RageOn site
    9 that appear to infringe upon the intellectual property rights of other prominent
   10 brands.
   11               7.    Attached hereto as Exhibit E are true and correct copies of photographs
   12 of infringing products my office purchased from RageOn.
   13               8.    Attached hereto as Exhibit F are true and correct copies of screenshots
   14 taken from the RageOn website on February 20, 2020. The products depicted
   15 therein bear the Atari logo or Atari name and game art from Atari video games.
   16
   17               Executed this 24th day of February 2020, at Los Angeles, California.
   18               I declare under penalty of perjury under the laws of the United States of
   19 America that the foregoing is true and correct.
   20
   21
   22                                                        s/ Keith J. Wesley
                                                        Keith J. Wesley
   23
   24
   25
   26
   27
   28
        1415961.1
                                                       -2-                Case No. 2:19-CV-10806-DSF-MAA
                                         DECLARATION OF KEITH J. WESLEY
